Simmons, C. J.
The dismissal of a counter-affidavit to a distress-warrant leaves nothing to be tried, and the distress warrant at-once becomes again operative as final process. This being so, a verdict and judgment rendered upon a distress warrant against the defendant therein and the sureties on his bond for the eventual condemnation money, after the dismissal of the counter-affidavit, was void; and an illegality filed by the sureties to the enforcement, of an execution issued upon such judgment was rightly sustained. Habersham v. Eppinger, 61 Ga. 199; McCulloch v. Good, 63 Ga. 519; Anders v. Blount, 67 Ga. 41; Girtman v. Stanford, 68 Ga. 178.

Judgment affirmed.

W. T. Crane, C. II. Sutton and W. I. Pike, for plaintiffs.
Jones & Bowden, by M. G-. Boyd, for defendant.